In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (M. Garson, J.), dated May 21, 2002, which denied her motion for leave to serve a late notice of claim and granted the cross motion of the defendant City of New York to dismiss the action.
Ordered that the order is affirmed, with costs.
*742The denial of the plaintiffs motion for leave to serve a late notice of claim was a provident exercise of discretion (see DeAngelis v Board of Educ. of City of N.Y., 281 AD2d 448, 449 [2001]; Matter of Landa v City of New York, 252 AD2d 525 [1998]).
The plaintiffs remaining contentions are without merit. S. Miller, J.P., Goldstein, McGinity and Mastro, JJ., concur.